NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



GREGORY GILLESPIE,                        )
DOC #C05926,                              )
                                          )
             Appellant,                   )
                                          )
v.                                        )    Case No. 2D17-3568
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed December 21, 2018.

Appeal from the Circuit Court for
Sarasota County; Thomas Krug and
Charles E. Roberts, Judges.

Howard L. Dimmig, II, Public Defender,
and Pamela H. Izakowitz, Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Blain A. Goff,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.

             Affirmed.


SILBERMAN, KELLY, and ROTHSTEIN-YOUAKIM, JJ., Concur.